t c memo united_states tax_court estate of mildred green deceased thomas r green executor petitioner v commissioner of internal revenue respondent docket no filed date jacqueline a dimmitt jay l levitch and lewis e striebeck jr for petitioner steven w labounty for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a dollar_figure federal estate_tax deficiency with respect to the estate of mildred green the estate the issues for decision are the proper allocation of federal and missouri estate_taxes to the property bequests in the will of mildred green decedent the proper allocation of federal generation-skipping_transfer gst tax to the property bequests in decedent’s will and the fair_market_value of decedent’s shares of stock of royal bancshares inc findings_of_fact the parties stipulated some facts which we incorporate along with the associated exhibits into our findings_of_fact decedent died on date her domicile at death was in st louis missouri when the petition was filed the executor’s legal residence was in st louis missouri decedent’s will on date decedent’s will dated date was admitted to probate section b of article first of decedent’s will which deals with the payment of transfer estate inheritance succession and other death taxes provides b i direct my personal representative to pay out of my estate all transfer estate inheritance succession and other death taxes exclusive of any generation-skipping_transfer_tax payable including interest and penalties thereon if any assessed by the united_states or assessed by any state thereof or by any foreign government against my estate or against any gift bequest or devise or assessed by reason of the inclusion in my estate for tax purposes of any life_insurance_proceeds annuity joint property property held as a tenant by the entirety or any other_property or interest in property other than property of any trust created by me under an instrument which provides otherwise with respect to the property of such trust respondent represents that after our resolution of the above-stated issues the parties will resolve whether the estate is entitled to deductions of dollar_figure for executor’s commissions and dollar_figure for accountant’s fees such taxes shall not be charged against nor deducted from any such gift bequest devise life_insurance_proceeds annuity joint property tenancy_by_the_entirety property or other_property or interest in property upon or by reason of which such taxes are assessed and paid notwithstanding the foregoing i direct my personal representative to pay out of my estate any_tax imposed under chapter of the internal federal revenue code on property transferred in a direct_skip as defined in sec_2612 of the code such tax shall not be deducted from or reduce the gift bequest or devise which constitutes a direct_skip article second of decedent’s will provides for the disposition of all her tangible_personal_property article third gives one-half of the rest residue and remainder of decedent’s property to the lubin-green foundation which is a charity for purposes of sec_2055 article fourth gives the other one-half of the rest residue and remainder of decedent’s property in trust for her grandchildren at death decedent was survived by three grandchildren each of whom was an eligible_beneficiary under article fourth of decedent’s will decedent’s shares of common_stock of royal bancshares inc at death decedent owned big_number of the big_number shares of issued and outstanding common_stock of royal bancshares inc rbi decedent’s shares represented dollar_figure percent of the outstanding shares of rbi hers was the fifth largest holding of unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure rbi shares by any one shareholder rbi had shareholders at decedent’s death no one person had a controlling_interest in rbi the largest percentage interest in rbi stock held by any one shareholder was dollar_figure percent rbi shares have never been listed on any securities exchange as of date rbi had total assets of dollar_figure from to rbi’s total assets and earning assets interest and dividend-producing assets increased from to shareholder equity in rbi increased and as of date totaled dollar_figure compared to other banking companies in its peer group rbi has an above-average capital structure and smaller loan losses between and rbi declared the following cash dividends per share year cash dividend per share dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure rbi wholly owned a subsidiary royal banks of missouri royal banks a missouri banking corporation on the date of decedent’s death royal banks operated five branches in the st royal bancshares inc rbi is a member of peer group as defined by the federal financial institutions examination counsel along with other commercial banks having total assets of dollar_figure to dollar_figure million and with three or more branch offices in a metropolitan area louis metropolitan area for the 12-month_period date through date royal banks had earnings_of dollar_figure on date royal banks lent dollar_figure million to robert and bonnie havrilla the havrillas jefferson keeler printing co jefferson keeler guaranteed this loan by a deed_of_trust dated date jefferson keeler granted a security_interest in certain real_property that it owned the havrillas’ note was current through a payment made in date however no payment was made on the havrillas’ note for august or date and at decedent’s death the havrillas were in default on their note on date creditors of jefferson keeler filed an involuntary petition in federal district_court seeking relief under chapter of the united_states bankruptcy code royal banks was not a petitioning creditor in this case the district_court granted jefferson keeler’s motion to convert the involuntary bankruptcy case to a voluntary case under chapter the guaranty was unconditional absolute and irrevocable the guaranty did not require royal banks of missouri royal banks as a condition to performance by jefferson keeler printing co jefferson keeler to seek collection from robert and bonnie havrillas the havrillas or to enforce any security interests or liens granted to royal banks by the havrillas as of date the property was appraised at dollar_figure million before the security_interest was granted there were no other security interests or liens with respect to the property of the united_states bankruptcy code on date counsel for royal banks filed a notice of appearance in the voluntary bankruptcy case decedent’s estate_tax_return on date the estate filed a form_706 united_states estate and generation-skipping_transfer_tax return reporting a gross_estate of dollar_figure the estate included decedent’s big_number shares of rbi stock in the gross_estate at an estate_tax_value of dollar_figure or dollar_figure per share the estate claimed a charitable_contribution_deduction of dollar_figure for the bequest to the lubin-green foundation on schedule r generation-skipping_transfer_tax the estate reported the property transferred in trust to decedent’s grandchildren as a direct_skip with an estate_tax_value of dollar_figure in reporting these amounts the estate allocated and charged all estate federal and missouri and gst tax to the portion of the estate that passed in trust to decedent’s grandchildren notice_of_deficiency on date respondent commenced an examination of the estate and gst tax_return by notice_of_deficiency respondent determined a dollar_figure deficiency in the estate and gst tax respondent determined that at the date of decedent’s death the fair_market_value of the big_number shares of rbi stock was dollar_figure rather than dollar_figure as shown on the estate’s tax_return respondent also determined that the allowable charitable_contribution_deduction for the bequest to the lubin-green foundation was dollar_figure rather than dollar_figure as shown on decedent’s estate_tax_return on the basis of a determination that percent of the estate_taxes federal and missouri including interest and penalties and all the gst tax should be allocated against the amount passing to the lubin-green foundation opinion a allocation of federal and missouri estate_taxes apart from gst tax generally the manner in which estate_taxes are apportioned to the assets included in a decedent’s gross_estate is determined under state law 317_us_95 in this case the parties agree that missouri law governs the apportionment of the estate’s taxes missouri has no apportionment statute see estate of boder v albrecht art museum s w 2d mo the apportionment_of_taxes is instead determined according to the decedent’s intent looking first to the decedent’s testamentary instrument id if the decedent’s intent is clear it is to be given effect id pincite if the decedent’s intent is unclear judicial construction of the instrument s is appropriate id if the decedent’s intent cannot be determined the doctrine_of equitable_apportionment applies id st louis union trust co v krueger s w 2d mo hammond v wheeler s w 2d mo carpenter v carpenter s w 2d mo the doctrine_of equitable_apportionment places the burden of the federal estate_tax on the property that generates the tax and exonerates from the burden the property which does not estate of boder v albrecht art museum supra pincite citing jones v jones s w 2d mo in the notice_of_deficiency respondent determined that decedent intended percent of her federal and missouri estate_taxes exclusive of gst tax to be paid out of the charitable_bequest and the other percent to be paid out of the bequest in trust for her grandchildren for the first time on brief respondent has abandoned this position in favor of a new_theory respondent now argues that decedent intended the estate_taxes to be paid entirely out of the charitable_bequest to the lubin-green foundation the estate argues that decedent’s will contains no clear expression of intent regarding the allocation of estate_taxes and therefore the doctrine_of equitable_apportionment requires an allocation of all estate_taxes to the property passing in trust to decedent’s grandchildren decedent’s will states in relevant part that decedent directs her personal representative to pay out of my estate all transfer estate and other death taxes exclusive of any generation-skipping_transfer_tax the will goes on to state that the estate_tax shall not be charged against nor deducted from any such gift bequest devise or other_property or interest in property upon or by reason of which such taxes are assessed and paid in the first instance we might agree that this language represents an attempt on the part of decedent to apportion the estate_taxes arising at her death arguably this language might be read to reflect an intent on the part of decedent that the principles of equitable_apportionment shall not apply nevertheless the language in decedent’s will is not altogether clear as to who ultimately should bear the estate_tax burden respondent argues that the plain unambiguous meaning of the language in decedent’s will is that estate_taxes are to be allocated entirely against the charitable_bequest to the lubin- green foundation if this language has a plain and unambiguous meaning it eludes us as it evidently eluded respondent inasmuch as he previously interpreted the will language to provide for a allocation against the residuary bequests the language in decedent's will does not purport to express who ultimately should bear the estate_tax burden rather it provides that certain transfers or property shall not be charged with the estate_taxes this language does not expressly or implicitly charge the estate_taxes to the property passing to the lubin-green foundation respondent focuses on the language upon or by reason of which such taxes are assessed and paid and contends that this language exonerates from payment of estate_taxes all gifts bequests and devises other than the residuary bequest to the lubin-green foundation reasoning that this is the only gift bequest or devise that does not constitute property upon or by reason of which such taxes are assessed and paid respondent’s construction may be tenable but is by no means compelled when the specific language that respondent relies upon is read in context with other language in decedent’s will including the provisions dealing with the residuary bequest to the lubin-green foundation and the residuary bequest in trust to decedent’s grandchildren for example if as respondent contends the language in question requires the property passing to the lubin-green foundation to bear all the estate_taxes then that is the property upon which all the taxes are ultimately assessed and paid and consequently that property would also be exonerated from the payment of estate_taxes taken to its logical conclusion then this language might be read to exonerate all gifts bequests and devises from being charged with the estate_taxes other than gst tax also in the absence of some clearer expression of decedent’s intent we would be hard pressed to infer an intent on her part to allocate all the estate_taxes against the charitable_bequest see sec_2055 limiting charitable_contribution_deduction to amount of charitable_bequest reduced by amount of taxes payable out of that bequest this is especially true when we consider the equivalency that the will otherwise gives to the charitable_bequest and the bequest in trust to decedent’s grandchildren these bequests are designated in decedent’s will to each constitute one half of the rest residue and remainder of decedent’s property we agree with the estate that decedent’s will lacks a clear expression of intent as to who is ultimately to bear the burden of the estate_taxes the will as a whole is ambiguous on this score although decedent’s will provision is susceptible to a number of plausible ways of apportioning the estate_taxes none of these interpretations provides a sustainable basis for apportioning the estate_taxes between the bequest in trust to decedent’s grandchildren and the charitable_bequest to the lubin- green foundation under these circumstances missouri judicial precedents dictate that we apply the doctrine_of equitable this designation might support respondent’s original interpretation which he has now abandoned that the will requires a allocation of the estate_taxes between the charitable_bequest and the bequest in trust for the grandchildren although this interpretation is plausible it has no express support in the specific provision of decedent’s will dealing with the apportionment_of_taxes also the fact that both of the interpretations that respondent has forwarded as well as other possible interpretations are similarly plausible supports our ultimate conclusion that the will is ambiguous as to the proper apportionment of the estate_taxes apportionment we hold therefore that no portion of the estate_taxes other than gst tax is allocable to the bequest to the lubin-green foundation cf estate of mccutchan v commissioner tcmemo_1979_393 b allocation of gst tax unless otherwise directed pursuant to the governing instrument by specific reference to the gst tax the tax imposed on a generation-skipping_transfer shall be charged to the property constituting such transfer sec_2603 the estate argues that decedent’s gst tax should be allocated to the property that is to pass in trust for the benefit of decedent’s grandchildren because decedent did not direct otherwise in her will respondent argues that all gst tax imposed on the transfer in trust for the benefit of decedent’s grandchildren is to be allocated against the charitable_bequest to the lubin-green foundation decedent specifically provided for the payment of gst tax on property transferred in a direct_skip decedent’s will directs that those taxes shall not be deducted from or reduce the gift bequest or devise which constitutes a ‘direct skip ’ the parties agree that the transfer in trust for decedent’s grandchildren constitutes a direct_skip as defined in sec_2612 it follows from the express language in decedent’s will that the gst tax is not to be deducted from or reduce the transfer in trust for the grandchildren the estate argues that decedent’s will fails to instruct the executor not to charge the gst tax to the trusts for the grandchildren as the estate contends the language of sec_2603 contemplates it must contrary to the estate’s argument sec_2603 does not require any specific language to elect out of the general apportionment scheme of that section except for a specific reference to the gst tax it is sufficient that decedent’s will made manifest her intent to elect out of the general statutory apportionment scheme and made a specific reference to the gst tax cf 104_tc_352 revd and remanded on another ground 124_f3d_699 5th cir the estate contends that the will provision relating to gst tax is unclear and contradictory the estate claims that if the gst tax is paid out of the estate and charged to the charitable_bequest the charitable deduction would go down the estate_taxes would consequently go up and the bequest to the grandchildren would go down by their share of the additional estate_tax which would ‘reduce’ the bequest to the grandchildren in contravention of the express language of the gst tax provision we are unpersuaded by the estate’s argument which seems to us more unclear and contradictory than the will provisions in question the estate’s argument focusing on the supposed collateral estate-tax effects of allocating the gst tax to the charitable_bequest ignores the more direct and proximate effect that would result from allocating the gst tax against the grandchildren’s bequests even if as the estate suggests allocating the gst tax against the noncharitable bequests would lower the estate’s overall estate-tax burden we are unpersuaded that such an allocation would not reduce the amounts ultimately received by the grandchildren since the gst tax would then be borne entirely by their shares in contravention of the will provision that the gst tax not reduce the gift bequest or devise which constitutes a ‘direct skip’ we hold that the gst tax is not chargeable to the transfer in trust for decedent’s grandchildren but rather is to be charged to the charitable_bequest to the lubin-green foundation c valuation of decedent’s big_number shares of rbi stock generally the value of a decedent’s gross_estate is determined by including the value of all property real or personal tangible or intangible wherever situated sec_2031 the value of every item of property includable in a decedent’s gross_estate is its fair_market_value at the time of the decedent’s death or the alternate_valuation_date sec_20_2031-1 estate_tax regs the fair_market_value of property is the price at which the property would change hands between a willing buyer and a willing seller neither being under a compulsion to buy or to sell and both having reasonable knowledge of relevant facts id see 411_us_546 for unlisted stocks the best indicators of fair_market_value are actual arm’s-length sales in the normal course of business within a reasonable_time before or after the date of death 79_tc_938 where actual sale prices are unavailable the stock value is determined by weighing the corporation’s net_worth prospective earning power dividend-paying capacity and other_relevant_factors id sec_20_2031-2 estate_tax regs valuation of stock is a purely factual determination there is no one universally applicable formula 325_f2d_934 8th cir affg tcmemo_1961_347 the parties dispute the fair_market_value of decedent’s big_number shares of rbi stock respondent who determined in the notice_of_deficiency that the fair_market_value of the shares was dollar_figure dollar_figure per share now contends that the fair_market_value was dollar_figure dollar_figure per share the estate which reported on the estate_tax_return that the fair_market_value of the shares was dollar_figure dollar_figure per share now contends that the fair_market_value was dollar_figure dollar_figure per share generally the estate bears the burden_of_proof see rule a effective for court proceedings arising in connection continued each party relies on an expert opinion we evaluate expert opinions in light of all the evidence in the record and may accept or reject expert testimony in whole or in part according to our own judgment 304_us_282 115_tc_376 affd 283_f3d_1258 11th cir we may be selective in our use of any part of an expert’s opinion 110_tc_530 the estate’s expert the estate’s expert gary l schroeder is accredited by the american society of appraisers as a senior appraiser in the valuation of businesses and intangible assets he has been actively engaged in the appraisal and consulting profession since mr schroeder determined that as of date the fair_market_value of percent of the shares of rbi stock on a controlling-interest basis was dollar_figure he determined a dollar_figure aggregate value for rbi stock after allowing a continued with examinations commencing after date if certain requirements are met under sec_7491 the burden_of_proof shall be on the commissioner as to any factual issue relevant to ascertaining the tax_liability of the taxpayer see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 the examination in the instant case commenced after date nevertheless neither party addresses whether the requirements of sec_7491 have been met and in any event we do not decide any factual issue on the basis of which party bears the burden_of_proof percent minority interest discount and a 40-percent lack of marketability discount respondent’s expert respondent’s expert william c herber is an associate member candidate of the american society of appraisers and a member of the institute of business appraisers inc mr herber prepares valuations and market analyses of real_estate business enterprises and intangible_property rights he has worked in the valuation field since approximately mr herber determined that as of date the fair_market_value of percent of the shares of rbi stock before consideration of any discounts was dollar_figure mr herber determined an dollar_figure dollar_figure per share value for decedent’s shares of rbi stock in determining this value mr herber allowed a 15-percent minority interest discount and a 25-percent discount for lack of marketability the experts agree to a considerable extent on the valuation of rbi stock indeed the aggregate values the experts determined are relatively close the greatest difference in the experts’ respective positions relates to the lack of marketability discount d pre-discount aggregate value of rbi stock income approach both experts used an income approach to value rbi stock and arrived at nearly identical values mr schroeder determined a value of dollar_figure and mr herber determined a value of dollar_figure respondent’s brief states the experts offered by the parties are in agreement as to the value of the royal bancshares derived from the discounted net_income method considering this concession and out of fairness to the estate we accept mr herber’s dollar_figure estimate of the value of rbi stock under the income approach market approaches a guideline analysis using a market approach both experts used a guideline analysis of publicly held banks and a transaction analysis of acquisitions of privately held banks using the guideline analysis the experts arrived at similar values for rbi stock mr schroeder determined a value of dollar_figure and mr herber determined a value of dollar_figure million respondent’s brief states the experts offered by the parties are in agreement on the value of royal bancshares suggested by publicly-traded guideline banks considering this concession and out of fairness to the estate we accept mr herber’s dollar_figure million estimate of the value of rbi stock using the guideline analysis b transaction analysis under the transaction analysis both experts identified a number of transactions involving the acquisition of privately held banks which the experts determined were similar to rbi’s banking company i the estate’s expert mr schroeder obtained information relating to five banks located in either illinois or missouri that were acquired within the 9-month period before date mr schroeder determined a range of multiples from the price-to-earnings price-to-equity and price-to-assets ratios of the acquired banks because royal banks appeared to be located in a more urban_area than the acquired banks and because of the potential of a significant pending loan impairment on a loan granted to jefferson printing mr schroeder selected multiples between the median and the low end of the range derived from the acquired banks mr schroeder determined a controlling_interest value of dollar_figure for rbi stock using the transaction analysis ii respondent’s expert mr herber obtained information concerning private banks that were similar to rbi focusing on privately held commercial banks whose sales were announced and completed between date and date and that had assets between dollar_figure and dollar_figure million he selected nine acquired banks that he determined to be comparable to rbi he determined average and median price- to-earnings price-to-equity and price-to-assets ratios of the acquired banks he compared these ratios to rbi’s ratios and selected appropriate multiples for rbi stock mr herber determined a value of dollar_figure for rbi stock using the transaction analysis in reaching his conclusions mr herber unlike mr schroeder did not consider the effects of any potential loan impairment iii effect of potential loan impairment in their disagreement over the experts’ transaction analyses the parties focus on whether the multiples that the experts selected should reflect the impairment risk of the loan to the havrillas and the pending bankruptcy of jefferson keeler although mr schroeder considered the potential of a loan impairment in his report it is unclear whether or to what extent it depressed his appraisal accordingly we are unpersuaded that mr herber’s failure to consider the potential loan impairment materially undermines his valuation recommendations the difference in the values that the estate’s expert gary l schroeder and respondent’s expert william c herber determined is not solely attributable to differing treatments of the potential loan impairment the experts also relied upon different guideline transactions which resulted in the use of different price earnings price equity and price assets ratios respondent however raises no issues as to the remaining aspects of mr schroeder’s transaction analysis including his selection of guideline transactions similarly the estate does not appear to dispute the remaining aspects of mr herber’s transaction analysis furthermore the record reflects that mr schroeder’s knowledge and understanding of the circumstances of the loan impairment were in key respects faulty iv conclusion on the basis of all the evidence and using our best judgment we find that the transaction analysis indicates a value of dollar_figure correlation of values we have found that the following values were indicated under the income and market approaches that the parties’ experts used approach analysis value derived income approach dollar_figure market approach guideline analysis big_number transaction analysis big_number like the experts in their respective reports we find that each of these derived values is entitled to equal weight accordingly we hold that the aggregate value of rbi stock is appropriately estimated at dollar_figure before taking into account any discounts e discounts the parties and their experts agree that minority interest and lack of marketability discounts are appropriate in valuing decedent’s stock interest in rbi they disagree about the amounts of those discounts minority interest discount mr schroeder determined a minority interest discount of percent mr herber determined a minority interest discount of percent both experts determined the minority interest discount by calculating the inverse of what they considered to be the appropriate control premium for rbi mr herber also considered other factors in determining his recommended minority interest discount a the estate’s expert mr schroeder recommended a minority interest discount of percent on the basis of information contained in mergerstat review regarding offers to acquire a majority interest or total ownership of public companies from this information with little explanation he calculated a control premium of percent and an implied minority interest discount of percent as a basis for this conclusion mr schroeder states simply that for royal banks of missouri we have selected a control premium of as being reasonable considering its size financial performance and geographic location b respondent’s expert mr herber relied on a study of minority interest discounts by christopher mercer in quantifying marketability discounts the mercer study indicated a median and average minority interest discount of percent mr herber conducted his own study of control premiums in transactions involving banking companies he concluded that these transactions indicated median and average minority interest discounts ranging from to percent which was equivalent to the mercer study results mr herber then considered certain additional factors which led him to reduce the minority interest discount to percent first mr herber claims that decedent’ sec_5 09-percent stock interest in rbi is a substantially larger interest than typical minority interests in publicly traded shares in banks and this would result in a minority interest discount which would tend to be somewhat lower than the indicated range of to percent for banking interests mr herber offers no independent evidence or empirical data to verify these conclusions and we are unpersuaded that he appropriately relied on this factor in his discount analysis second alluding to the lack of concentration of ownership in rbi stock mr herber claims that because decedent held a relatively large minority interest dollar_figure percent and because no single individual controlled the company with an interest greater than percent the divided interest of the larger shareholders would tend to keep the applicable minority interest discount also at the lower range of the market studies for minority interest discount we are not convinced that decedent’s interest in rbi stock represents a relatively large minority interest or that the holder of that size interest faces less of a challenge in controlling the company mr herber’s suggestion appears purely speculative in any event mr herber determined that this factor indicates a discount at the lower end of the indicated range not a discount below that range mr herber also notes that the banking industry is highly regulated and banking companies are transparent ie shareholders have access to a great deal of information regarding banking companies’ performance he claims that these factors support a lower minority interest discount mr herber however determined the indicated range of to percent from his own study of transactions involving banking companies because the indicated range presumably takes into account issues relating to the regulation of banking companies we are unpersuaded that these factors support a discount for decedent’s shares lower than the indicated range mr herber also claims that rbi is well capitalized has high returns on equity and assets maintains a very high rating in comparison to other banking companies and has offered a favorable dividend over the past years he claims that these factors reduce risk and enhance the attractiveness of a minority position in rbi relative to other banking companies and support a lower discount than the indicated range of to percent mr herber does not attempt to quantify the effect of these additional factors and he provides no independent evidence or verification regarding the comparison of rbi and other banking companies mr herber has not persuaded us that these factors support a lower minority interest discount c our analysis we are unsatisfied that either expert has adequately supported his recommended minority interest discount the estate does not argue for a minority interest discount greater than percent mr herber who started with a minority interest discount range of to percent before making various adjustments that we do not find well supported has not persuaded us that the minority interest discount should be less than percent accordingly we hold that a 17-percent minority interest discount is appropriate in valuing decedent’s shares of rbi stock lack of marketability discount mr schroeder determined a lack of marketability discount of percent and mr herber determined a lack of marketability discount of percent both experts used information from restricted_stock studiesdollar_figure mr schroeder also used information from initial_public_offering ipo studiesdollar_figure a the estate’s expert in determining an appropriate lack of marketability discount mr schroeder relied on restricted_stock studies that indicated discounts ranging from to percent and an overall average discount of percent he also relied on ipo studies that indicated an average lack of marketability discount ranging from to percent and an overall average discount of percent after considering certain factors influencing the marketability of rbi shares mr schroeder concluded that the factors supporting a higher discount would slightly outweigh the factors supporting a lower discount and he selected a discount of percent mr schroeder considered the potential impairment of the loan to the havrillas and the pending bankruptcy of restricted_stock studies compare private-market prices of unregistered restricted shares in public companies with the public-market prices of unrestricted but otherwise identical shares in the same corporations see 120_tc_358 historically restricted shares generally could not be resold in the public market for years see c f_r sec d in the required holding_period was shortened to year see fed reg date initial_public_offering ipo studies compare the private-market price of shares sold before a company goes public with the public-market price obtained in the ipo of the shares or shortly thereafter see mccord v commissioner supra pincite jefferson keeler as factors indicating a higher discount for the reasons discussed above including mr schroeder’s demonstrated incomplete knowledge of the potential loan impairment and the pending bankruptcy we find mr schroeder’s reliance on these factors unpersuasivedollar_figure mr schroeder also considered seven prior transactions involving shares of rbi stock as supporting a higher lack of marketability discount six of those transactions however occurred between and 1994--more than years before decedent’s death the remaining transaction occurred in date mr schroeder provided no specifics about the prior transactions and we have no basis for concluding they were at arm’s length see revrul_59_60 sec_4 g 1959_1_cb_237 furthermore mr schroeder does not indicate whether or to what extent the information from the prior transactions affected his overall conclusion of an appropriate lack of marketability discount instead he states equivocally that the existence of prior transactions is usually a factor that would decrease the lack of marketability discount however the prior transactions have been at prices which are moreover mr schroeder has failed to adequately explain why he considered this factor both in reaching an aggregate value for rbi stock and in calculating a lack of marketability discount we are unpersuaded that mr schroeder’s double counting of this factor would not lead to understating the value of decedent’s shares significantly below our appraisal value which is a factor that would increase the lack of marketability discount in sum we believe that mr schroeder’s consideration of the potential loan impairment the pending bankruptcy and the prior transactions cause his recommended lack of marketability discount to be overstated the remaining factors that he identified in his report support a lower lack of marketability discount b respondent’s expert in determining an appropriate lack of marketability discount mr herber relied on restricted_stock studies indicating median discounts ranging from to percent with median results from most of the studies trending in a narrow range from to percent mr herber placed considerable reliance on a management planning inc study which indicates that a discount ranged overall from to with a central tendency of overall mr herber suggested that rbi’s relatively smaller gross_income and earnings supported a greater discount but that the overriding relative stability of the companies earnings would contribute to a lower applicable lack of marketability discount he also indicated that the companies in the studies tended not to pay dividends thus in mr herber’s view the fact that rbi paid dividends would support a lower discount mr herber concluded that these factors together suggested a lower discount than the overall average found for all observations in the management planning study mr herber also considered certain factors identified in mandelbaum v commissioner tcmemo_1995_255 affd 91_f3d_124 3d cir for determining whether an appropriate discount for lack of marketability should be higher than the same as or lower than the indicated range of discountsdollar_figure in considering these factors mr herber observed that a lack of marketability discount applicable to decedent’s stock interest would have a strong central tendency relative to the overall studies taking into account rbi’s stability of earnings and its lower overall company risk as a bank however he recommended a 25-percent discount for lack of marketability which he characterizes as being at the slightly lower end of the indicated range of median discounts the factors identified in mandelbaum v commissioner tcmemo_1995_255 affd 91_f3d_124 3d cir include the value of the subject corporation’s privately traded securities vis-a-vis its publicly_traded_securities the corporation’s financial statements the corporation’s dividend-paying capacity its history of paying dividends and the amount of its prior dividends the nature of the corporation its history its position in the industry and its economic outlook the corporation’s management the degree of control transferred with the block of stock to be valued any restriction on the transferability of the corporation’s stock the length of time an investor must hold the subject stock to realize a sufficient profit the corporation’s redemption policy and the cost of effecting a public offering of the stock to be valued eg legal accounting and underwriting fees we are unpersuaded by mr herber’s conclusions in the first instance his recommended 25-percent marketability discount is very nearly at the rock bottom rather than at the slightly lower end of the to 45-percent range he says is indicated by the restricted_stock studies he analyzed furthermore we question his 24-percent lower range limitdollar_figure he himself states that most of the restricted_stock studies showed median marketability discounts in a range from to percent in his analysis of the management planning inc study mr herber compared rbi with the grouping of companies with gross incomes of dollar_figure to dollar_figure million the transactions involving those mr herber cites only two studies that he says indicate median discounts of percent or lower one of those studies is the securities and exchange commn institutional investor study sec study see securities and exchange commn institutional investor study report h_r doc vol 92d cong 1st sess on cross-examination however mr herber was unable to respond satisfactorily to the estate’s contention that the sec study describes various categories of sales transactions and that the category for nonreporting over-the-counter companies which are most comparable to smaller businesses like rbi shows a median_price discount of percent mr herber also relied on the hall polacek study which in his opinion indicated a mean discount of percent see hall polacek strategies for obtaining the largest valuation discounts estate_planning jan date the hall polacek study also indicates however that lack of marketability discounts appear to increase as the capitalization of the corporation decreases below dollar_figure million -40 compared to corporations with capitalizations in excess of dollar_figure million - id pincite because rbi’s capitalization was below dollar_figure million the hall polacek study would appear to indicate a higher discount to percent than the mean discount of percent upon which mr herber relied companies had an overall average lack of marketability discount of percent mr schroeder points out however that this particular group contained only two transactions involving companies with revenues comparable to rbi’s relatively small revenues dollar_figure for the months preceding decedent’s death dollar_figure according to mr schroeder those two transactions had an overall average lack of marketability discount of percent the management planning inc study indicates a clear correlation between the size of a company’s gross_income and the size of the lack of marketability discount see pratt et al valuing a business the analysis and appraisal of closely held companie sec_401 4th ed there was clear size effect in the management planning study with smaller companies tending to have larger discounts mr herber admits as much on page of his report in other words restricted shares of companies with higher gross_income tended to sell for lower discounts than the restricted shares of companies with lower gross_income because rbi had gross_income at the lower end of the range indicated in the management planning study we might expect the appropriate discount for rbi to be higher than the overall average lack of marketability discount of percent indicated for the relevant grouping of companies mr herber was unfamiliar with the two transactions that mr schroeder identified he could only testify that i can look that up i would like to see that in sum we are unpersuaded that mr herber has adequately supported his recommended 25-percent discount for lack of marketability c conclusion on the basis of all the evidence and using our best judgment we hold that a lack of marketability discount of percent is appropriate for decedent’s shares of rbi stock this discount is at the higher end of the narrow range that mr herber identified in his report and is consistent with the average discount that mr schroeder derived from the restricted_stock studiesdollar_figure conclusion we conclude that for date the fair_market_value of decedent’s shares of rbi stock is dollar_figure dollar_figure per share computed as follows total aggregate value of rbi stock dollar_figure percent of value of stock less 17-percent minority interest discount big_number dollar_figure dollar_figure less 35-percent discount for lack of marketability fmv of decedent’s shares fmv per share big_number shares dollar_figure big_number dollar_figure dollar_figure although we believe that the ipo studies mr schroeder used are entitled to some consideration we do not find that those studies justify a discount greater than percent we have considered all contentions the parties have raised to the extent not addressed herein those contentions are without merit or unnecessary to reach to reflect the foregoing decision will be entered under rule
